DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/850,505 is responsive to the communication filed 08/05/2021, in response to the Final Rejection of 05/05/2021. Currently, claims 1-26 are pending and are presented for examination.

Response to Arguments
3. 	Applicant has filed terminal disclaimer (T.D) with respect to of U.S Pat. No. 10,710,513 (U.S application No. 16/050,817. The terminal disclaimer was approved by the office on 08/06/2021. Therefore, the rejection of double patenting has been withdrawn.
4.	Applicant’s remarks, see page 7, filed 08/05/2021, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
5.	Claim 1-26 are allowed.

Reasons for Allowance
The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants associated remarks and terminal disclaimer (T.D)  filed 08/05/2021.
	Most Pertinent Prior Art(s):
Lu (US 2013/0215271A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ON S MUNG/Primary Examiner, Art Unit 2486